Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the limitation of “the target ESG trace is derived based on neural modeling predictions” and claim 13 recites the limitation of “determining the plurality of different IPIs comprises predicting, based on neural modeling, temporal firing patterns of neural elements evoked by the differing IPIs.” In both claims, neural modeling is being used for target ESG tracing or predicting temporal patterns of neural elements evoked by the differing IPIs. Claims 9 and 13 are dependent claims of claim 1, which includes the limitation of having a “stimulation program” selecting and determining IPIs. MPEP 2161.01(I) states the following:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.
Neural modeling seems to be only disclosed in [0069] of the USPGPub. version of the specification:
Aspects of the disclosure allow a clinician to select and evaluate IPIs based on stimulation settings such as stimulation geometry and other waveform parameters. Stimulation geometry, polarity, IPI and other settings can be selected to induce or maintain temporal firing patterns that are known or calculated to correspond to desirable therapeutic outcomes. Parameter selection can be based on patient feedback and/or expected effects. For example, according to some embodiments described below, stimulation programs using stimulation parameters and stimulation geometries are evaluated using different IPIs to determine optimal/desired temporal neural activation to correlate with desired physiological and/or clinical effects. Other embodiments utilize neural modeling to predict the interaction of different IPIs with stimulation parameters and/or stimulation geometries to predict optimal/desired temporal neural activation, which may be correlated with desired physiological and/or clinical effects. Examples of modeling neural fiber activation are described, for example, in U.S. Patent Application Publication No. 2018/0064943; "Computational Analysis of Kilohertz Frequency Spinal Cord stimulation for Chronic Pain Management," S. Lempka, et al., Anesthesiology, 122, 6, 2015, 1362-76; and Spinal Sensory Projection Neuron Responses to Spinal Cord Stimulation are Mediated by Circuits Beyond Gate Control," T. Zhang, et. al., J. Neurophysiol. 114, 1, 2015, 284-300, and the references cited therein.
This part of the specification relies on US 2018/0064943 and two NLP references for neural modeling. While US 2018/0064943 does seem to discuss neural modeling in the context of providing electrical stimulations, US 2018/0064943 does not provide any description of using neural modeling for target ESG tracing or predicting temporal patterns of neural elements evoked by the differing IPIs as recited in claims 9 and 14, respectively. As such, the specification does not seem to provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention as recited in claims 9 and 13.

Response to Amendment
Applicant’s amendment filed would have otherwise placed the case in condition for allowance except for the new grounds of rejection of claims 9 and 13 under 112 first paragraph, as stated above. Thus, Applicant’s arguments with respect to claim(s) 9 and 13 that they should be allowed along with claims 1-3, 5-8, 10-12, 14-20 have been considered but are moot because of a new ground of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Thus, Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Additionally, with respect to the new grounds of rejection, it is noted that none of the references disclosed for neural modeling (US 2018/0064943; "Computational Analysis of Kilohertz Frequency Spinal Cord stimulation for Chronic Pain Management," S. Lempka, et al., Anesthesiology, 122, 6, 2015, 1362-76; and Spinal Sensory Projection Neuron Responses to Spinal Cord Stimulation are Mediated by Circuits Beyond Gate Control," T. Zhang, et. al., J. Neurophysiol. 114, 1, 2015, 284-300) are not incorporated by reference. See MPEP 608.01(p)(I)(A)(2) for correcting a noncompliant incorporation by reference statement. Further, the neural modeling for target ESG tracing or predicting temporal patterns of neural elements evoked by the differing IPIs as recited in claims 9 and 14 are considered “essential material” and 37 CFR 1.57(d) states that "essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792